05/09/2018
                   IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                       March 15, 2018 Session

                                    IN RE EMILY J. ET AL.1

                  Appeal from the Juvenile Court for Williamson County
                  No. 35624-94JC1-2017-JT-2       Sharon Guffee, Judge
                        ___________________________________

                                No. M2017-01959-COA-R3-PT
                            ___________________________________

Mother appeals the termination of her parental rights to two children on the grounds of
abandonment by failure to support and persistence of conditions. Upon our review, we
conclude that the record contains clear and convincing evidence that the conditions which
led to the children’s removal from Mother’s home persisted and that termination of her
rights is in the children’s best interest; however, the evidence of abandonment by failure
to support is not clear and convincing. Accordingly, we reverse the judgment in part and
affirm the termination of her rights.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Reversed in
                            Part and Affirmed in Part

RICHARD H. DINKINS, J., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and ANDY D. BENNETT, J., joined.

David M. Jones, Franklin, Tennessee, for the appellant, Holly R.

Deana C. Hood, Franklin, Tennessee, for the appellees, Lynn G., William G., and John J.

                                                OPINION

    I.      FACTUAL AND PROCEDURAL HISTORY

       Two children, Emily (born February 2005) and Tyler (born December 2006) are
the subject of this termination case. The children have lived with their paternal aunt and
uncle, Lynn and William G., since March 2016, when the children’s mother, Holly R.,
(“Mother”) was involved in two automobile accidents in Atlanta, Georgia, while under

1
  This Court has a policy of protecting the identity of children in parental termination cases by initializing
the last names of the parties.
the influence of heroin, methamphetamines, and marijuana; Mother was arrested and
convicted on multiple charges including possession of a controlled substance and
possession of marijuana. While Mother remained in jail, the children’s aunt and uncle
filed a petition seeking to have the children declared dependent and neglected; the
petition was heard on May 9, 2016. The juvenile court entered an order on July 13
reciting that Mother and her attorney were present at the May 9 hearing and that Mother
stipulated that the children were dependent and neglected due to her drug use and positive
drug screen for multiple substances; the court ordered that that the children remain in the
legal custody of Lynn and William G.

        On March 16, 2017, Lynn and William G., (“Petitioners”) filed a petition to
terminate Mother’s parental rights on the grounds of abandonment by failure to support
and persistence of conditions. The children’s biological father, John J. (“Father”), joined
in the petition, seeking to surrender his parental rights to the children. A hearing was
held over two days in August 2017, at which seven witnesses testified: Ricky R., the
maternal grandfather of the children; Melissa R., Mother’s stepmother; Mother; Dr. Jay
Woodman, a clinical psychologist and the children’s therapist; Cheyenne R., Mother’s
sister; Lynn G.; and William G. At the time of the hearing, Mother was incarcerated, and
had been since July 10 on a charge of aggravated robbery.2

       By order entered September 5, the trial court: terminated Mother’s rights on the
grounds of abandonment for failure to pay child support and persistence of conditions
and upon its finding that termination was in the children’s best interest; confirmed
Father’s surrender of his parental rights and terminated those rights; and appointed the
aunt and uncle as the guardians and legal and physical custodians of the children. Mother
appeals the termination of her rights.

    II.     STANDARD OF REVIEW

       Parents have a fundamental right to the care, custody, and control of their children.
Stanley v. Illinois, 405 U.S. 645, 651 (1972); In re Adoption of A.M.H., 215 S.W.3d 793,
809 (Tenn. 2007). However, that right is not absolute and may be terminated under
certain circumstances. Santosky v. Kramer, 455 U.S. 745, 753-54 (1982); State Dep’t of
Children’s Services v. C.H.K., 154 S.W.3d 586, 589 (Tenn. Ct. App. 2004). The statutes
on termination of parental rights provide the only authority for a court to terminate a
parent’s rights. Osborn v. Marr, 127 S.W.3d 737, 739 (Tenn. 2004). Thus, parental
rights may be terminated only where a statutorily defined ground exists. Tenn. Code Ann.
§ 36-1-113(c)(1); Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002); In re M.W.A., 980
S.W.2d 620, 622 (Tenn. Ct. App. 1998). To support the termination of parental rights,


2
 Mother testified that she pled guilty to facilitation of robbery and expected to be sentenced in September
2017.
                                                    2
only one ground need be proved, so long as it is proved by clear and convincing
evidence. In the Matter of D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003).

        Because the decision to terminate parental rights affects fundamental
constitutional rights and carries grave consequences, courts must apply a higher standard
of proof when adjudicating termination cases. Santosky, 455 U.S. at 766–69. A court
may terminate a person’s parental rights only if (1) the existence of at least one statutory
ground is proved by clear and convincing evidence and (2) it is shown, also by clear and
convincing evidence that termination of the parent’s rights is in the best interest of the
child. Tenn. Code Ann. § 36-1-113(c); In re Adoption of A.M.H., 215 S.W.3d at 808–09;
In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). In light of the heightened standard of
proof in these cases, a reviewing court must adapt the customary standard of review set
forth by Tenn. R. App. P. 13(d). In re M.J.B., 140 S.W.3d 643, 654 (Tenn. Ct. App.
2004). As to the court’s findings of fact, our review is de novo with a presumption of
correctness unless the evidence preponderates otherwise, in accordance with Tenn. R.
App. P. 13(d). Id. We must then determine whether the facts, “as found by the trial court
or as supported by the preponderance of the evidence, clearly and convincingly establish
the elements” necessary to terminate parental rights. Id. In this regard, clear and
convincing evidence is “evidence in which there is no serious or substantial doubt about
the correctness of the conclusions drawn from the evidence” and which “produces a firm
belief or conviction in the fact-finder’s mind regarding the truth of the facts sought to be
established.” In re Alysia S., 460 S.W.3d 536, 572 (Tenn. Ct. App. 2014) (internal
citations omitted).

   III.   ANALYSIS

       A. Abandonment by Failure to Support

       Abandonment is identified as a ground for termination in Tennessee Code
Annotated section 36-1-116(g)(1) and defined in section 36-1-102(1)(A), which reads in
pertinent part:

       For purposes of terminating the parental or guardian rights of a parent or
       parents or a guardian or guardians of a child to that child in order to make
       that child available for adoption, “abandonment” means that:

       (i) For a period of four (4) consecutive months immediately preceding the
       filing of a proceeding or pleading to terminate the parental rights of the
       parent or parents or the guardian or guardians of the child who is the
       subject of the petition for termination of parental rights or adoption, that the
       parent or parents or the guardian or guardians either have willfully failed to
       visit or have willfully failed to support or have willfully failed to make
       reasonable payments toward the support of the child[.]
                                              3
Tenn. Code Ann. § 36-1-102(1)(A). “All parents have a duty to support their children.”
In re M.J.B., 140 S.W.3d 643, 655 (Tenn. Ct. App. 2004); see also Tenn. Code Ann. §
34-1-102. A failure to support is “‘willful’ when a person is aware of his or her duty to
visit or support, has the capacity to do so, makes no attempt to do so, and has no
justifiable excuse for not doing so.” In re Audrey S., 182 S.W.3d 838, 864 (Tenn. Ct.
App. 2005).

       The trial court made factual findings relative to this ground, concluding that
Mother knew of her obligation to support, that her “failure to pay child support is willful,
that [her] conduct consists of intentional or voluntary acts or failure to act . . . that [she]
had the capacity to do so . . . made no attempt to do so and had no justifiable excuse for
not doing so.” Mother contends that the court erred in finding that clear and convincing
evidence existed to sustain this ground for termination.

       The petition for termination was filed on March 16, 2017; accordingly, the court
correctly determined that the relevant time period was November 15, 2016 through
March 15, 2017. With respect to whether Mother was aware of her duty to pay support,
the court held:

       Mother initially testified on August 9, 2017 that she knew of her obligation
       to support her children. There was not an order for support, but she was
       given a notice of child support and a worksheet by counsel for Petitioners.
       She also testified that she was told of her obligation by her attorney in May
       of 2016.

       Mother does not argue that she was not aware of her duty to support the children,
and the record affirms the court’s finding that she testified at the termination hearing that
she was made aware of the duty at the May 9, 2016 dispositional hearing in the
dependent and neglect proceeding. She also acknowledges receiving a letter from
Petitioners’ counsel in October of 2016, containing a Notice of Support and child support
worksheet, and advising that failure to pay support was a ground for termination of her
parental rights. Even in the absence of a court order, however, parents are presumed to
be aware of their duty to support their children. See Tenn. Code Ann. § 36-1-102 (1)(H)
(“Every parent who is eighteen (18) years of age or older is presumed to have knowledge
of a parent’s obligation to support such parent’s child or children.”); see also In re
M.J.B., 140 S.W.3d at 655.

        It is undisputed that Mother did not pay any support; she contends that she had a
justifiable excuse for failing to pay support, i.e., that “the [October 2016 notice and child
support worksheet] in relation to the filing of the termination petition and the
communication-breakdown with the Paternal Aunt and Uncle rise to the level of
significant restraint on Mother’s attempts to logistically provide support….” This

                                              4
argument is without merit; there is no evidence in the record that Mother was prevented
or restrained from paying support for her children.

        In In re Audrey S., this Court instructed that a parent’s “[f]ailure to visit or to
support is not excused by another person’s conduct unless the conduct actually prevents
the person with the obligation from performing his or her duty or amounts to a significant
restraint of or interference with the parent’s efforts to support or develop a relationship
with the child.” 182 S.W.3d at 864 (internal citations omitted). The letter Mother
received from Lynn and William G.’s counsel (a copy of which was sent to Mother’s
previous counsel) does not restrain Mother from paying support in any way; to the
contrary, it advises her of the necessity to pay support and the possible consequences of
failure to pay. While the May 9, 2016 order adjudicating the children dependent and
neglected states that any contact between Mother and the children “shall be based on the
children’s therapist, Dr. Jay Woodman’s recommendation,” the restraint referenced
therein addresses visitation, not support. Mother admitted that she did not attempt to
support the children; she testified that she did not pay support because she “knew
financially they didn’t need anything from me. I wasn’t in a position to help myself,
much less take care of the kids.” The record is clear that Mother was not restrained by
Petitioners in any effort to support the children.

       The evidence in the record, however, is not clear whether Mother worked or had
income during the four-month period preceding the filing of the petition; neither is it
clear as to Mother’s expenses during that period. The court’s only finding was that “[t]he
last time [Mother] worked was in 2009,” and it made no findings as to Mother’s
expenses. While there is some testimony in the record with respect to Mother’s income
and expenses, the testimony does not establish what her income and expenses were
during the period at issue. As a consequence, there is not clear and convincing proof
from which to conclude that Mother had the capacity to pay support during that period.
While we are mindful of the difficulty Petitioners had with developing the record of
Mother’s income and expenses due to her memory lapses,3 it was their burden to
establish proof of her income, inability to work, or willful unemployment as well as her
expenses during the relevant time period. Given the gravity of the rights at issue, we
cannot conclude that the record clearly and convincingly establishes that Mother’s failure
to pay support was willful within the meaning of Tennessee Code Annotated section 36-
1-102(1)(A). Accordingly, we reverse the trial court’s finding that Petitioners proved the
ground of abandonment by failure to support by clear and convincing evidence.




3
 Mother’s testimony is inconsistent at times; she testified that her years of drug usage had affected her
memory.

                                                   5
          B. Persistence of Conditions

       Parental rights may be terminated on the basis of “persistence of conditions” as
defined by Tennessee Code Annotated section 36-1-113(g)(3) when:

          The child has been removed from the home of the parent or guardian by
          order of a court for a period of six (6) months and:
              (A) The conditions that led to the child’s removal or other conditions
              that in all reasonable probability would cause the child to be subjected
              to further abuse or neglect and that, therefore, prevent the child’s safe
              return to the care of the parent or parents or the guardian or guardians,
              still persist;
              (B) There is little likelihood that these conditions will be remedied at
              an early date so that the child can be safely returned to the parent or
              parents or the guardian or guardians in the near future; and
              (C) The continuation of the parent or guardian and child relationship
              greatly diminishes the child’s chances of early integration into a safe,
              stable and permanent home[.]

        Mother first argues, based on her reading of In re Audrey S., that this ground is not
applicable because the children were in the custody of relatives, rather than in foster care,
as that term is defined by Tennessee Code Annotated section 37-1-102(b)(15).4 Contrary
to Mother’s argument, our opinion in that case cannot be construed to impose a
requirement that the children be placed in foster care in order for this ground to be
available. We did not hold that this ground is inapplicable when the children are placed
with relatives; indeed, In re Audrey S. involved children who were in the custody of
relatives, as is the case here. Id. at 849-850, 852, 857-58. We held that “Tenn[essee]
Code Ann[otated] [section] 36-1-113(g)(3) applies as a ground for termination of parental
rights only where the prior court order removing the child from the parent’s home was
based on a judicial finding of dependency, neglect, or abuse.” Id. at 874. The record in
the case at bar makes clear that children were placed in the legal custody of Petitioners in
a proceeding that resulted in a finding that they were dependent and neglected;5 inasmuch
4
    Tennessee Code Annotated section 37-1-102(b)(15) reads:

          “Foster care” means the temporary placement of a child in the custody of the department
          of children’s services or any agency or institution, whether public or private, for care
          outside the home of a parent or relative, by blood or marriage, of the child, whether the
          placement is by court order, voluntary placement agreement, surrender of parental rights
          or otherwise[.]
5
    The Order adjudicating the children dependent and neglected reads in pertinent part:

          1. The parties stipulate as to adjudication that the minor children are dependent and neglect[ed]
          pursuant to Tenn. Code Ann. § 37-1-102(b)(12) due to mother’s drug use and positive drug
                                                      6
as section 36-1-113(g)(3) does not require that the children be placed in foster care for
this ground to be available, Mother’s argument is without merit.

       In the order terminating Mother’s rights, the court made many factual findings
with respect to this ground, as follows:

      8. The maternal grandfather and step maternal grandmother both testified
      about Mother’s long history of drug abuse and recent criminal charge of
      aggravated robbery in August of 2016, as well as other criminal charges
      when the children were removed from Mother. Mother admitted heroin use
      to them.
      9. Mother admitted her drug use. She testified she would use heroin when
      her children were home. She would go to the car or into her bedroom. One
      time Emily came out to the car, opened the car door and a bag with needles
      fell out.
      10. Mother testified that the children were removed from her custody in
      March of 2016. She was kicked out of her Section 8 housing in September
      of 2016 and she has been homeless since then. She slept in her car a couple
      of times and currently is incarcerated after her bond was revoked for failing
      a drug screen (Exhibit #1).
      11. Mother admitted she has been using drugs continuously since her
      children were removed, except for periods of incarceration: April 24th,
      2017 to June 6, 2017 and July 10, 2017, to present. On April 24th, 2017,
      she failed a ten panel drug screen by testing positive for every controlled
      substance on the screen.
      12. Mother testified her parental rights were terminated in 2003 on another
      child. She denied it was for manufacturing meth. She testified she was just
      using meth from age 13 to 20 and had no job or home.
      13. Mother testified (1) she never completed any drug treatment; (2) she
      left in-patient treatment in 2016 after three weeks; and (3) she admitted she
      used drugs contemporaneously with undergoing outpatient treatment at
      Pathways in 2016.
      14. Mother agreed she has not done much to get her children back. She
      testified that she is okay with being homeless. She testified she has taken no
      actions to obtain housing. She admitted she has surrounded herself with
      dangerous people.
      15. Mother testified she believes it is in the children’s best interest to be
      adopted. She is not asking the Court to return the children.

      screen for multiple substances, instability as she is unemployed and has pending criminal charges.
      2. As to disposition, the minor children will remain in the legal custody of the Petitioners, Lynn
      and William G[.] who shall be specifically authorized to enroll the children in school and to
      consent to any and all necessary medical and psychiatric care for the children and to obtain or
      provide consent to obtain any records pertaining to the minor children.
                                                  7
       16. Mother testified she is awaiting sentencing on facilitation of aggravated
       robbery. The proof is uncontroverted the children were removed from
       Mother due to her drug use, lack of stable income and housing. Mother
       actually stipulated to a dependency and neglect finding in the adjudication
       of the dependency and neglect Petition in May of 2016. The children have
       been removed from the home of the mother for a period of six months or
       longer. Mother continues to use drugs. She tested positive for multiple
       substances. She is unemployed, has pending criminal charges and is
       incarcerated. None of the conditions have been remedied. In fact, the Court
       finds Mother’s circumstances have actually gotten worse since the children
       were removed. Testing positive for all ten substances on a ten-panel drug
       screen in April of 2017 is proof that this Court has never heard. There is
       little likelihood the conditions will be remedied at an early date. Dr.
       Woodman’s testimony was that he would like to see a minimum of one
       year’s worth of sobriety. Mother is not anywhere even close to that. The
       continuation of the parent/child relationship really diminishes these
       children’s chances of a safe and stable permanent home.

Mother does not challenge any of the above as being unsupported by the record. Upon
our review, we conclude that the court’s findings are fully supported by the testimony of
Mother; Ricky R., the maternal grandfather of the children, who testified about Mother’s
drug addiction since January 2015; Melissa R., Mother’s stepmother, who testified that
Mother admitted that she was using heroin and that the children told her about Mother’s
drug usage; and Dr. Woodman, who testified that he considered Mother’s drug usage as
“an incredibly serious drug addiction problem” and discussed his counseling with the
children in that regard.

       Citing testimony from Dr. Woodman that he had not had any counseling sessions
with Mother and had not observed Mother and the children in a therapeutic setting,
Mother argues that there is insufficient evidence to support the third element of the
ground of persistence of conditions, specifically, that “her difficulties with maintaining
sobriety is insufficient to . . . clearly and convincingly conclude that the continued
Parent/Child relationship greatly diminishes the children’s integration into a safe, stable,
and permanent home.” We have considered Mother’s argument on appeal and the
evidence on which she relies but are unpersuaded.

       Succinctly put, the conditions which led to the children’s removal persisted from
the time of they were placed in Petitioners’ custody to the time of trial and, in light of
Mother’s continuing drug addiction and recent criminal charges, showed no prospect of
improving. The statute evinces a policy that “early integration into a safe, stable and
permanent home” is desired; the evidence cited by Mother, however, shows that she
desires to further delay the children’s ability to integrate into the Petitioners’ home in
hopes that she can remedy her condition at some undetermined time in the future.
                                             8
Mother herself testified that it was in the children’s best interest that they be adopted by
Petitioners, a tacit acknowledgment that the children were entitled to “early integration
into a safe, stable, and permanent home.” Coupled with Dr. Woodman’s testimony that
the children desired to be adopted by Petitioners and that they are upset by the idea that
they might have to see or interact with their Mother, we conclude that the evidence is
clear and convincing that the continuation of Mother’s relationship with the children
hinders their ability to integrate into the Petitioners’ safe, stable, and permanent home.

       Accordingly, we hold that there is clear and convincing evidence of each element
of Tennessee Code Annotated section 36-1-113(g)(3), and we affirm the finding that
Petitioners proved this ground.

       C. Best Interest

        Once a ground for termination has been proven, the trial court must then determine
whether it is in the best interest of the child for the parent’s rights to be terminated, again
using the clear and convincing evidence standard. In re Valentine, 79 S.W.3d at 546. The
legislature has set out a list of factors at Tennessee Code Annotated section 36-1-113(i)
for the courts to follow in determining a child’s best interest. The list of factors in the
statute “is not exhaustive, and the statute does not require every factor to appear before a
court can find that termination is in a child’s best interest.” In re S.L.A., 223 S.W.3d 295,
301 (Tenn. Ct. App. 2006) (citing Tenn. Dept. of Children’s Svcs. v. T.S.W., No. M2001-
01735-COA-R3-CV, 2002 WL 970434, at *3 (Tenn. Ct. App. May 10, 2002); In re
I.C.G., No. E2006-00746-COA-R3-PT, 2006 WL 3077510, at *4 (Tenn. Ct. App. Oct.
31, 2006)).

      The trial court examined each factor, determining which were applicable, and
making findings of fact with respect to the applicable factors, to wit:

              (1) Whether the parent has made such an adjustment of
       circumstance, conduct, or conditions as to make it safe and in the
       child’s best interest to be in the home of the parent. There has been no
       adjustment of Mother’s circumstances. Mother’s circumstances have
       actually gotten worse with increased drug use and serious felony criminal
       charges.
              (2) Whether the parent has failed to effect a lasting adjustment
       after reasonable efforts by available social services agencies for such
       duration of time that lasting adjustment does not reasonably appear
       possible. Mother has not accessed any social services since the children
       have been removed at all. In fact, she has not had any treatment. She left
       treatment without completing it.


                                              9
       (3) Whether the parent has maintained regular visitation or
other contact with the child. This factor is not applicable since there was a
no contact order until Dr. Woodman found it appropriate.
       (4) Whether a meaningful relationship has otherwise been
established between the parent and the child. These children are angry.
They do not desire to see their mother. They have said, “Please, tell her we
love her and we’re safe.”
       (5) The effect a change of caretakers and physical environment
is likely to have on the child’s emotional, psychological and medical
condition. At this point in time, it would be devastating to make a change
in these children’s lives. They are struggling now in their adjustment and
just beginning to feel safe in their new home. Even Mother admits she is
not asking for them to be returned to her at this time.
       (6) Whether the parent, or other person residing with the parent
or guardian, has shown brutality, physical, sexual, emotional or
psychological abuse, or neglect toward the child, or another child or
adult in the family or household. There has been some testimony as to
corporal punishment, particularly of Tyler. Certainly there is emotional and
psychological abuse by Mother as to both children due to her substance
abuse. Emily was placed in a position of having to be in a parental role to
care for her brother because of Mother’s substance abuse.
       (7) Whether the physical environment of the parent’s home is
healthy and safe, whether there is criminal activity in the home, or
whether there is such use of alcohol, controlled substances or
controlled substance analogues as may render the parent or guardian
consistently unable to care for the child in a safe and stable manner.
Certainly this factor is one the Court considers and puts much weight in.
There was consistent sustained criminal activity in the home with Mother’s
and boyfriend’s drug use in and outside the home. It was not safe. The
home was a dangerous place for these children and the unhealthiest
environment they could grow up in.
       (8) Whether the parent’s mental and/or emotional status would
be detrimental to the child or prevent the parent or guardian from
effectively providing safe and stable care and supervision for the child.
Mother is certainly unstable due to her substance abuse. She is unavailable
due to her incarceration to provide a safe and stable environment.
       (9) Whether the parent has paid child support consistent with
the child support guidelines. The testimony was by her own admission
that she paid no support or provided any type of gifts or given anything
toward the children’s support.
       The Petitioners, who are the paternal aunt and uncle of the children,
have bonded with the children. The children want to be adopted, and they

                                     10
       certainly deserve permanency. Even if Mother began her sobriety now, she
       is years away from being able to parent these children.

(Emphasis in original.) The court then proceeded to hold that termination was in the
children’s best interest.

        For various reasons, Mother challenges the court’s findings with respect to factors
(1), (2), (3), (4), (6), and (9). She does not contend that the findings are not supported by
clear and convincing evidence or cite to evidence in the record that preponderates against
these findings; rather, in her arguments, she urges that the trial court gave inappropriate
weight to the findings. Upon our review, the findings are fully supported by clear and
convincing evidence in the record.

       Mother argues that termination was not in the children’s best interest because there
was too much distance between Madison County where she lived and the children’s
residence in Williamson County for her to visit or participate in therapy with Dr.
Woodman; because she was economically disadvantaged; and because there was a
breakdown in communication between her and the Petitioners.

      As we consider her arguments, we are mindful of the following instruction in
White v. Moody:

       [A]scertaining a child’s best interests in a termination proceeding is a fact-
       intensive inquiry requiring the courts to weigh the evidence regarding the
       statutory factors, as well as any other relevant factors, to determine whether
       irrevocably severing the relationship between the parent and the child is in
       the child’s best interests. The child’s best interests must be viewed from
       the child’s, rather than the parent’s, perspective.

171 S.W.3d 187, 193-94 (Tenn. Ct. App. 2004) (internal citations and footnote omitted).

        We have considered Mother’s arguments, each of which focus on her desire to
retain her parental rights but overlook the paramount concern of our analysis: the
children’s best interest. We have carefully considered the record in this case and
conclude that it clearly and convincingly establishes that termination of Mother’s parental
rights is in the children’s best interest.




                                             11
   IV.    CONCLUSION

       For the foregoing reasons, we reverse the termination of Mother’s rights on the
ground of abandonment by failure to support; we affirm the judgment terminating her
rights on the ground of persistence of conditions and on the holding that termination is in
the best interest of the children.




                                                 _________________________________
                                                 RICHARD H. DINKINS, JUDGE




                                            12